Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
DETAILED ACTION
This is in response to an amendment filed on August 1, 2022, in which claims 1-4 and 7 were presented for examination, of which claim 1 was amended.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Applicant respectfully disagrees. The claims are not anticipated because the Turner fails to teach, describe, or suggest each and every element of amended independent claim 1. For example, independent claim 1 recites the element of the first and second layer coupled together such that a single space as a large pocket is defined therebetween, thereby permitting flow of air throughout the interior of the garment. This element is not found in Turner. Instead, Turner teaches the use of a series of channels for receiving fluid, as shown, for example, in Figure 4: 
Examiners Response: Examiner respectfully disagrees and explains below how the amended limitation below are disclosed by Turner (US PG Pub. 2014/0201891).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “large pocket (claim 1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner (US PG Pub. 2014/0201891).
	Regarding claim 1, Turner discloses a garment (300, Fig. 1-5) comprising: 
a first layer (410, Fig. 8) comprising a first material (Par. 0029, Line: 3) and having a front (301, Fig. 4) and a back (302, Fig. 5); 
a second layer (420) comprising a second material (Par. 0029, Line: 4); 
the first and second layer (410 and 420) coupled together such that a single space (see Fig. below) is defined as a large pocket (examiner notes the first and second layers form a “large pocket” as shown in annotated Fig. 7 below) therebetween; thereby permitting flow of air throughout the interior of the garment (“permitting flow…garment” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 10A and 10B, Par. 0033),
the second layer  (420) having a plurality of perforations (Par. 0033, Lines: 9-15, Fig. 10B) formed therein; 
the first layer (410) including a first coupling (320) on the front near a neck area of the garment (Par. 0027, lines: 19-21, the citation states “In further configurations of apparel 300, fluid connector 320 may be located in various other portions of apparel 300, including front region 301.” Examiner notes the first coupling 320 can be located on the front of the first layer and is shown “near a neck area of the garment” in Figs. 1-2 since the applicant has not disclosed the metes and bounds behind the term “near”); 
a pump (200) having an air hose (210) wherein the air hose (210) has a second coupling (see Fig. below) at an end of the air hose (see Fig. below); the hose (210) being attached to the first coupling (320) via the second coupling (see Fig. below, Fig. 10A).  

    PNG
    media_image1.png
    487
    776
    media_image1.png
    Greyscale

Fig. 7-Examiner Annotated

    PNG
    media_image2.png
    374
    718
    media_image2.png
    Greyscale

Fig. 10A-Examiner Annotated


	Regarding claim 3,  Turner discloses the first coupling (320, Fig. 7) is attached to the second coupling (see Fig. 10A above) by a pressure fit (examiner notes the couplings are “pressure fit” because they are shown as being pressed against each other in Fig. 10A).  

	Regarding claim 7, Turner discloses the garment (300, Fig. 1-5) includes fastening means (310) to secure the garment (Par. 0026, Lines: 16-17, “to secure…armor” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Creech et al. (US PG Pub. 2012/0227432). 
	Regarding claim 2, Turner discloses the invention substantially as claimed above.
	Turner does not disclose the first coupling and second coupling are magnetic.  
However Creech et al. “Creech” teaches yet another garment, wherein Creech teaches a coupling is magnetic (Par. 0167, Lines: 1-5, examiner notes the connecting between the hose and garment is being interpreted as the “coupling” since applicant has not further defined its structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second coupling as disclosed by Turner, by making the coupling magnetic as taught by Creech, in order to prevent the coupling from unintentionally uncoupling and enhance the ease of coupling.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Kapah et al. (US PG Pub. 2008/0141428).
	Regarding claim 4, Turner discloses the invention substantially as claimed above.
	Turner does not disclose the pump is battery operated. 
	However Kapah et al. “Kapah” teaches yet another garment, wherein Kapah teaches a pump (34, Fig. 3) is battery operated (Par. 0008, Lines: 18-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump as disclosed by Turner, by making it battery operated as taught by Kapah, in order to reduce the cost for the pump and the ability to use in different places improving mobility.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHALED ANNIS/Primary Examiner, Art Unit 3732